EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Collard on 2/16/2022.

The application has been amended as follows: 

Claim 19 is canceled.  

Claim 20 (Amended):  A display panel, comprising the array substrate according to claim 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 2-18 and 20 are allowed.  
Claim 15 is allowed since none of the prior art, alone or in combination, teaches a display device, comprising a display panel, wherein the display panel comprises:
an array substrate, wherein the array substrate comprises:
a plurality of gate lines and a plurality of data lines,

gate electrodes of two thin film transistors in a sub-pixel region in an (n)th row of the rows of sub-pixel regions are respectively connected with an (n)th gate line and an (n+1)th gate line of the plurality of gate lines, K≥n≥1, n and K are integers, and K is an amount of rows of the sub-pixel regions; and
a drive circuit:
wherein the drive circuit comprises K+2 gate drive circuits arranged in cascade, a first gate drive circuit of the K+2 gate drive circuits is connected with a first gate line of the plurality of gate lines, a last gate drive circuit of the K+2 gate drive circuits is connected with a last gate line of the plurality of gate lines, a (s)th gate drive circuit of the K+2 gate drive circuits is simultaneously connected with a (s-1)th gate line and a (s)th gate line of the plurality of gate lines, and K+1≥s≥2.  
Claims 14-15 are allowed for similar reasons as claim 9.  
Claims 2-8, 10-13, 16-18 and 20 are allowed for being dependent upon aforementioned independent claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624